 BOZZUTO'S, INCBozzuto's, Inc.andTeamsters LocalUnion No. 677,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Cases 39-CA-2085-2 and 39-CA-2085-430 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 18 September 1984 Administrative LawJudge Marion C. Ladwig issued the attached deci-.sion.The Respondent filed exceptions and a - sup-porting brief, and the General Counsel filed an an-swering brief.The Board has considered the decision andrecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andmended Order as modified.On 2 April 1984 the Union requested a list con-taining unit members' names, addresses, job classifi-cations,and other information. The Respondentprovided unit members' names, classifications,'*andsome other information, but refused to supply ad-dresses.We agree with the judge that the Respond-ent violated the Act by refusing to provide theUnion with the unit members' addresses.A union has a statutory right to receive unitmembers' names and addresses. This information is"presumptively relevant to the [u]nion's role asbargaining agent" and "no showing of particular-ized need [is] necessary."Georgetown Holiday Inn,235 NLRB 485, 486 (1978). Although a union mayrelinquish a statutory right, the law requires ' that -the waiver of a statutory right be clear and unmis-iIn adopting the judge'sfindingthat the Respondent'sovertime pro-gram violated Sec 8(a)(5) ofthe Act, we find itunnecessaryto adopt thejudge's suggestion that the Respondent attemptedto concealthe overtimework from the UnionRather,-we find that the ,Uniondid not know orhave reasonto knowabout theovertime workuntil January 1984Werejectthe Respondent's claim that the Union was on notice about theweekendovertime work through Steward PronovostWe agreewith thejudge thatPronovosthad insufficient contact with employees workingovertime and had no reasonto suspect theywere being paidimproperlyunless someone complainedIn agreeing that the repacking of damagedgoodswas unit work, westress that unitemployee Coleyroutinely did thework and theRespond-ent appliedthe collective-bargaining agreementto the overtime work inall regards except wages3 In the absence of exceptions,Member Dennis adopts,pro forma, thejudge's conclusionthat Sec10(b) of the Act barsthe 8(a)(5) charge con-cerning the cleaning,painting,and sealing work353takable.See. Metropolitan Edison Co. v. NLRB,460U.S. 693 (1983).The Respondent does not deny the relevance ofthe requested addresses, but instead argues that thefollowing contractual provision3 limited the infor-mation to ' which the Union is entitled and thuswaived the Union's right to the addresses: "Seniori-ty' lists showing each employee's name, job classifi-cation, and seniority date shall be prepared andgiven to the Union from time to time on request."We do not agree. The provision specifies what in-formation to include in a seniority list. The clausedoes not provide that other information need notbe disclosed -to the Union, and the Respondentpoints to no- other contractual provision that ad-dresses the Union's right to receive information.4We find that the contract does not clearly and un-mistakably waive the Union's right to a list of unitmembers' addresses. , Accordingly,we concludethat the Respondent's failure to provide the re-quested information violated Section 8(a)(5) and (1)of the Act.5AMENDED CONCLUSIONS OF LAWInsert the following as Conclusion of Law 2 andrenumber the subsequent paragraphs.-"2.By refusing to furnish the Union with unitmembers' names and addresses, the Company en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Bozzuto's, Inc., -Cheshire, Connecticut,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Order as modified.1.Insert the following as paragraph 1(b) and re-letter the subsequent paragraph."(b)Refusing to furnish the Union with unitmembers' names and addresses."2.Substitute the attached notice for that of theadministrative law judge.3Although thecontract had expired,the partiesstipulated that theycontinued to operate under this provision.*Although the Union's request mentionsa "senioritylist," it is clearthe Union's request was not limited to the information specified in thecontractual provision5We conform to the judge'sConclusionsof Law,recommendedOrder,and notice with his findings275 NLRB No. 56 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations' Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this `notice.Section 7 of the Act gives employees these rights.To organizeTo-form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other_mutual aid or pro-tectionTo choose not to engage. in. any of theseprotected concerted activities...,WE WILL ' NOT refuse to bargain with TeamstersLocal Union No. 677, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America 'by dealing directly with per-ishable section employees and paying them lessthan the contractual-wage rates for overtime work.WE WILL NOT refuse to furnish the Union withunit members'names andaddresses.WE WILL, NOT- in any like or related mannerinterferewith, restrain, or coerce you-in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make Mark Brundage, Antonio GinerJr.,Henry Landry, and William Marshall Jr. wholefor the unpaid portion of the contractual wagerates for weekend work, plus interest.,WE WILL, on request, furnish the Union with thenames, and addressss of all employees in the bar-gaining unitit represents.BOZZUTO'S, INC.DECISION'STATEMENT OF THE CASEMARION C. LADWIG, Administrative - Law Judge.These cases were tried at Hartford, Connecticut, June27, 1984.1 The charges were filed by the Union March12 (amended May 1) and May 1 (amended May 30), thecomplaints, were issuedMay 30 and June 11, and theorder consolidating cases was issued June 13.In November and December the Company was payingthe below scale rate of $7 an hour, without overtime pre-mium pay, to a total of 12 bargaining unit employees (allof them nonunion except one) who had volunteered toAll dates are from November 1983 until June 1984 unless otherwiseindicateddo the work on weekends at the cut rate: Upon hearingin January that a complaint was being filed, by the oneunion member, alerting the _ Union,' the Company "feltthat we should stop it at the time, so we haven't starteditback again."-The primary issues are whether the Company, the Re-spondent, unlawfully refused to bargain with the Unionin violation of Section8(a)(5) and(1) by bypassing theUnion, dealing directly with its employees,and unilater-ally changing the payment structure without giving priornotice to the Union and 'affording it an opportunity tobargain anddresses of bargaining unitemployees, and whether thefirstchargeisbarredby Section 10(c) of the -NationalLabor Relations Act.`On the entire record,includingmy observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and the Company, Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Company, a Connecticut corporation, wholesalesgroceries at its facility in Cheshire, Connecticut, where itannually receives goods valued over, $50,000 directlyfrom outside the State. The Company admits and I findthat it is an employer engaged in commerce within themeaning,of Section 2(2), (6), and (7) of the Act and thatthe Union is a labor organization within the 'meaning ofSection 2(5) of the.Act.-II.ALLEGED UNFAIR LABOR PRACTICESA. Background-The Company recognizes the Union as the exclusiverepresentative of the employees in the following bargain-ing unit at the Company'sCheshire warehouse.All truckdrivers,fleet mechanics,jockeys,fleet utili-ty workers,forkliftoperators, and warehousemen,butexcludingofficeandwarehouse clerical personnel,'professional employees,working foremen,warehousemaintenance personnel,guards and supervisors as de-fined in the Act. [Emphasis added.]Negotiations to reach a collective-bargaining agree-ment to succeed the one expiring January 31,1983, failedand the Union went on strike the next day.The strikewas unsuccessful and the strike ended February 22, 1983,when the remaining striking employees returned towork.The Union filed a charge against the Company inCase 39-CA-1517,alleging that the Company had notbargained in good faith and had committed other viola-tions of the Act. Judge Mclnerny's decision,JD-70-84(G C. Exh.2),datedMarch 12,isnow pending beforethe Board on exceptions.For purposes of the present proceeding, the partieshave stipulated that the Company and Union are operat-ing under the expired agreement(Jt.Exh.1), except thatarticlesV and VIII of the Company's last offer(Jt.Exh. BOZZUTO'S, INC. -2)have been implemented,amendingthe hours andwages(Tr. 6, 173).B. The Company's Unilateral $7-an-Hour Program1.Bargainingunit work not definedThe recognized bargaining unit includes "forklift oper-ators" and "warehousemen" and excludes "warehouseclerical personnel".and "warehouse maintenance person-nel."The collective-bargaining agreement does not,however, define what work is to be performed by bar-gaining unit forklift operators and warehousemen andwhat work is to be performed by nonunit warehouseclerks and, maintenance personnel. The result has beenthat some of the same work has been done both- by bar-gaining unit and nonunit personnel.-As an example, the Company has two nonunit damage(or recouping) clerks. They are Steve Ronalter, whoworks in the grocery section from 1 to 9 p.m., andMorris Gray, who works in the perishable section fromnoon to 8 p.m. Each of them does repackingaswell asother duties. (Tr. 98, 109, 132, 156-158, 163.) But bar-gaining unit employees also do repacking of damagedmerchandise. For many years, repacking has been a partof warehouseman Alan Coley's regular job (Tr. 88, 93,95-97, 132, 161-163). Coley works from 6 a.m. to 2 p.m.,and "if there is damage to be done, that is what he does,mostly" (Tr. 96). If "he finds something damaged in theaisle or if somebody drops something, he fixes it," and healso repacks "damage that comes from the trucks" (Tr.97).Other bargaining unit employees also do repacking.As Henry Roland Landry (a forklift operator in the per:ishable section on the 6 -a.m. shift) credibly testified, hehas seen other bargaining unit employees do repacking ofdamaged goods on their regular shift. And although he isnot required to do it as a forklift operator, he has donerepacking himself as part of his regular bargaining unitwork because "Someone's got to do it." (Tr. 92-93.)Thus, repacking of damaged goods has been bargain-ing unit work for many years, although nonunit ware'-house clerks have also done repacking during the hoursthey are on duty.Another type of work that is not designated as bar-gaining unitor nonunit work in the collective-bargainingagreement is the semiannual cleaning, painting,and seal-ing of the warehouse - floor. This work involves firstcleaning the individual slots where the pallets of goodsare stacked,paintinglines on the floor, and applying asealer to protect thelinesand keep down the dust. Thenafter all the slots are sealed, over a period_ of 8 or 10weekends, the warehouseaislesare done on I weekend.This requires six or seven employees to wash the floorand paint the lines on a Friday night after work andseven employees to apply the sealer on Saturday. (Tr.125-126, 128.) (According to Grocery Shipping ManagerSerge Chevalier, in 1983 there were "at leastfour" persons in building maintenance (including the car-penter supervisor) and a supervisor and four housekeep-ing employees, who- do not perform this type of work(Tr. 130-132).)The Company contends in its brief that "warehousemaintenance personnel" are excluded from the contrac-355tual definition of the bargaining unit, that thissemiannualwork is "primarily of a maintenance" nature,'and that itis "accordingly nonbargaining unit" work. I disagree.First, the collective-bargaining agreement does notdefine the work of the "warehouse maintenance person-nel"; it merely excludes them from the bargaining unit.Second, there is nothing in the agreement that excludeswork "primarily of a maintenance" nature from bargain-ing unit work and nothing in the agreement that pre-cludes the Company from assigning this work to bargain-ing unit warehousemen or forklift operators. Third, foryears this semiannual work has been assigned to bargain-ing unit employees who have' volunteered to do it at acut rate, without the contractual overtime premium pay.Before 1980 most of this type work was-done by build-ing maintenancepersonnel, but on an irregular basis (Tr.106). In 1981, when the Company held a food carnivalon the warehouse grounds (for manufacturers' represent-atives and supermarket owners in a promotional cam-paign), it decided' to "shape up" the building, paint theoutside and part of the inside, and seal the warehousefloor. That was when the $7 program began. The Com-pany assigned the work to volunteers who would workfor that below-scale rate, without overtime pay. (Tr.101-102.) Since then, until- the program was abruptlyhalted in January 1984, the Company on a regular basis,twice each year, assigned the work of cleaning, painting,and sealing the warehouse floor to bargaining unit em-ployees. Thus, work that was once done mostly by non-unitmaintenance personnel on an irregular basis has inrecent years been done regularly by bargainingunit em-ployees.-When assigned to bargaining unit volunteers, the workisdone in thesamewarehouse,-where they normallywork, under the same. warehouse supervision, and underthe terms of the-collective-bargainingagreement-exceptfor the-pay. Shipping Manager Chevalier, who with thepermission of Warehousing and Transportation DirectorMichael Carangelo started the' $7-an-hour program in1981 (Tr. 137), in effect admitted that the employees-were working under the agreement. He testified oncross-examination (Tr. 139):Q.While these employees were working for $7give them one?-Q. If they wanted to file a grievance, would youassist them in seeing Mr. Carangelo?A. Of course.Q. Now, if these employees were injured whileworking $7 an hour, would you fill out an injuryaccident report pursuant to the contractual - provi-'-sion?A. Yes.SimilarlyGrocery Night Supervisor Eugene Callahan,who worked under this $7-an-hour program as a ware-houseman before becoming a supervisor, testified thatwhen doing so, he considered himself still- a member ofthe bargaining unit and entitled to ask for a steward andto file a grievance if he-had reason to (Tr. 151-152). 356DECISIONSOF NATIONAL LABOR RELATIONS BOARDThis was not a situation in which a bargainingunit em-ployee "moonlights" on an unrelated job outside thecoverage of the collective-bargainingagreement,for ex-ample working under different, supervision in the officeor working as a construction employee or security guardat the warehouse for a different employer. These bar-gaining unit employees were assigned as a group to per-form the floor sealing work,in the samelocation wherethey normally work, under the same warehouse supervi-sion,and coveredat least inpart. by the collective-bar-gaining agreement.Under these circumstances, I find that the floor sealingwork was no longer nonnunit work, but that it was bar-gaining unit work, regularly assignedto bargaining unitemployees who volunteered to do it at the cut rate.-2. Secret dealing with nonunion employeesFrom November 1 (6 months before the amendedcharge in Case 39-CA-2085-2 was filed) until early Jan-uary, the Company assigned different types.of warehousework on weekends to a total of 12 bargainingunit em-ployees (Jt..Exh. 6) at the $7 rate, without paying themtime and a half or double time for work after 40 hours oron the sixth and seventh day of the week.The Companyassignedthisovertime work to non-union employees: either to employees who had with-drawn their membership from the Union after the Febru-ary 1, 1983 strike or to nonunion employees hired sincethatdate.The only exception was forklift operatorHenry Landry, the union member who later filed agrievance, calling this secret dealing to the Union's atten-tion.Eight of the nonunion employees were bargaining unitwere Albert Chabot, Robert Derby Jr., Thomas Derby,Michael Dunn, DanielMulligan,Thomas Savage,DanielTegolini, and Bruce Thibodeau. Five of them (RobertDerby, Dunn,Mulligan,Tegolim, and Thibodeau) testi-fied that they did thecleaning,painting, and sealing ofthe warehouse floor.The other four employees were bargainingunit em-ployees in the perishable section of the warehouse. Theywere MarkBrundage,Antonio Giner Jr., Henry Landry,andWilliamMarshall Jr. (Jt. Exh. 6). Brundage andMarshall did not testify. Produce selector Giner, on the 6p.m. night shift, credibly testified that he did not do anyof the floor-sealing work.His assignedwork,in the sameproduce department where he regularly worked, includ-ed the repacking of damaged goods(regular bargainingunit work). (Tr. 78-79.) Freezer operator Landry, on the6 a.m. day shift, credibly testified that he did "a little bitof everything."His assignedwork includedcleaning andpainting the warehouse floor, his regular work of operat-ing the forklift, and also otherbargainingunit work: un-loading trucks, putting away goods as they were re-ceived, and repacking damaged goods in the freezer. (Tr.83, 87.)About 2 weeks before Landry began doing this extrawork, he heard fromnonunion'produce forklift operatorBrundage about this $7-an-hour work. Landry asked Per-ishable Shipping Manager Peter Lanza if he could alsodo it,explainingto Lanza that his. wife was sick and heneeded the extra money. Lanza agreed and assigned himthe weekend work. (Tr 84-85.)Sometime in January Landry complained to the Unionthat he was not only doing maintenance work, but alsohis regular work at the $7-an-hour sate. This was whenthe Company abruptly halted all the $7-an-hour work in-cluding the floor-sealing work; which was only about athird finished (Tr. 129, 158). Shipping Manager Cheva-lier testified that "when we heard about a complaint"coming up, "we felt that we should stop it at the time, sowe haven't started it back again" (Tr. 108).On February 27 Landry filed a written grievance (R.Exh. 1), complaining that on the 5 weekends beforeChristmas,when he was doing maintenance' work(sweeping, washing, and painting floor lines) in the per-ishable section at a rate of $7 an hour on a separate time-card, he found that he was also doing his regular work(driving the forklift and receiving trucks on the dock)for which he should have been paid at premium rates oftime and ahalf or double time.After learning in early March that Landry had with-drawn the grievance,BusinessRepresentativeGeorgeLamontagne- filed the charge in Case 39-CA-2085-2, al-leging that the Company had coerced and intimidatedLandry by forcing him to withdraw the grievance (G.C.Exh. 1A). Lamontagne also conferred with Union Stew-ardMichaelBatesabout employees being paid $7 anhour (Tr. 12), andBatesfiled a grievance (which is notin evidence). Lamontagne continued to investigate thematter (Jt. Exh. 4b) and on May 1 filed the amendedcharge, alleging the unilateral changing of premium andovertime pay and direct dealing with bargainingunit em-ployees. (None of the parties seeks deferral of this pro-ceeding to arbitration.)3.The 10(b) defenseThe Company contends that the allegations that it un-lawfully refused to bargain by dealing directly with itsemployees and making unilateral changes are completelybarred by the 6-month limitations period in Section 10(b)of the Act. It contends that the Union "has known orshould have known of the practice since 1981."Iagree with the Company insofar as the Companywas assigning bargaining unit volunteers to clean, paint,and seal the warehouse floor. When these assignmentswere first made before the 1981 food carnival, the Unionwas placed on notice that the Company was paying vol-unteers the flat rate'of $7 an hour, without overtime pre-mium pay, because one of the bargaining unit employeesassigned was Union Steward Robert Grandpre (Tr. 33,103)..Despite this notice, the Union failed to protest, torequest negotiations on the matter, or to file a charge.After 1981 the Company continued the $7-an-hour pro-gram, assigning this maintenance work to bargaining unitemployees volunteering to do it at the cut rate. Underthese circumstances, any refusal to bargain occurred in1981 when the Company began the practice, not within 6months before the Union's May 1, 1984 amended charge.I therefore find that this part of the refusal-to-bargain al-legations is barred by Section 10(b) of the Act. BOZZUTO'S, INC.Ifind, however,that the statute of limitations does notbar the refusal-to-bargain allegations concerning theCompany's direct dealing from November.1until Janu-ary with bargaining unit employees in the perishable sec-tion,paying them the $7-an-hour cut rate,without premi-um pay, to perform weekend overtime work that includ-ed regular bargaining unit work.-Produce selector Giner's $7-an-hour work included re-'packing damaged goods,which has been bargaining unitwork many years at the warehouse,as discussed above.Freezer forklift operator Landry's weekend work includ-ed his regular work of operating the forklift as well asother bargaining unit work,unloading trucks,puttingaway incoming goods, and repacking damaged goods inthe freezer.The Company was assigning the $7-an-hour work se-cretly to nonunion perishable section employees Brun-dage,Giner,and Marshall.The Company never postedany notice about the availability of the$7-an-hour workand never put anything in- writing about the terms andconditions-of this work. "It never notified the Union thatitwas permitting perishable section employees to volun-teer to do work that included bargaining unit work for$7 an hour. The secret dealing was not disclosed to theUnion until union member Landry heard about the $7-an-hourwork from Brundage,requested some of thework because of illness in the family, ,found that he wasbeing assigned bargaining unit ' work at the low wagerate, and reported the matter to the Union.The Union's notice in 1981 that the Company was as-signing floor sealing work to bargaining unit employeeswho volunteered to do that maintenance work for $7 anhour was not notice that the Company was extendingthis$7-an-hour program to regular bargaining unit workon the weekends.--In its defense,however,the Company revealed at thetrial that it had further extended its $7-an-hour programto other types of work in the grocery section.In its briefitargues that the Union "knew or should have known"before November 1 that bargaining unit employees wereperforming extra work at the noncontract rate because"for over a year three different employees worked at-least two hours a night along with steward George , Pron-ovost."The Company'sevidence revealed that-itdid extendthe $7-an-hour program in 1982, assigning one grocerysection volunteer at a time to work 2 hours a nightbeyond the 3:30 p.m. shift,doingwork usually per-formed by damage clerks and housekeeping employees.But, as the General Counsel contends in its brief, theCompany"made every attempt to conceal" his addition-al $7-an-hour work from the Union.The Company had"an understanding"with the grocery selector doing theextrawork that the whole shift had to be over first,before the employee would clock-out and clock back inon a separate timecard(Tr. 115). There was a unionsteward on duty,but he regularly worked an hourorortwo beyond the selectors'shift, loading trucks on thedock.He would have no reason to be present when thelateworking selector clocked out and back in. -(TheCompany goes outside the record in claiming that thesteward saw the selectors punch out and punch back in.)357-The Company argues in its brief that"itwould havebeen obvious to Mr.Pronovost as steward that these em-ployeeswere performing work outside their regularduties."Even if the steward:had looked inside and no-ticed the selector'swork,the type'of work the selectorwas doing after the others left would have made no dif-ference as long as he was being paid the, contract rateand nobody was complaining.The Company also arguesthat the collective-bargaining agreement requires theequal distribution of overtime and "Mr.Pronovost seeingone selector working late on a continuous basis wouldhave questioned this had he not, known what was goingon." To the contrary,the steward himself was regularlyworking beyond the selectors'shift on straight time, andthere was no reason for him not-to assume that the selec-tor was likewise. working at the contract rate on straighttime.(In view of the failure of the General Counsel tooffer to amend the complaint to allege a further-refusalto bargain in 1982 when the Company extended the $7-an-hour program to other types of grocery section work,I do not rule on the legality of this unilateral action.)- It is well established-that the 6-month limitation periodin Section 10(b) "does not begin to run until the ag-grieved party knew or should have known that his statu-tory rights were violated."Metromedia,Inc. v.NLRB,586 F.2d 1182;1189 (8th'Cir. 1978). Having found thatthe Company concealed the information from the Union,I reject the Company's contention that the Union knewor should have known before November 1 that the $7-an-hour rate.was being paid the four perishable sectionemployees.I therefore find that this part of the refusal tobargain allegations is, not barred by Section 10(b) of theAct. (Of course;if it develops in compliance that the twoperishablesectionemployeeswho did.not testify,produce forklift operator Brundage and produce selectorMarshall, did only floor sealing work on the weekends,Section 10(b) would bar any remedy for that work.)4.Refusal-to-bargain findingIn 1981 the Union was placed on notice that the Com-pany had,unilaterally established a practice of payingbargaining unit.volunteers a,below-scale rate of $7 anhour, without overtime premium pay, 'to' perform floorsealing maintenance work on weekends.In January-1984 the Union first learned that the Com-pany had extended this$7-an-hour weekend program andhad, until-early that month, paid that cut rate to a bar-gaining unit'employee in'the perishable"section of thewarehouse-for -weekend .overtime work that includedregular bargaining- unit work.An investigation revealed-that the Company had also secretly paid three other per-'ishable-section employees this-$7-an-hour rate, on sepa-rate timecards, -without, . premium pay for the overtime(Jt.Exh.6).rThe complaint in Case 39-CA-2085-2, as amendedMay 1, alleges that the Company from November 1 by-passed-the Union, -dealt directly with its employees, andunilaterallychanged- -thepayment structurewithoutgiving prior notice to the Union and affording it an op-portunity to, bargain, -in violation of Section 8(a)(5) and(1).The, evidence clearly-supports..these allegations, as 358DECISIONSOF NATIONALLABOR RELATIONS BOARDapplied to the Company's secret dealingwith perishablesection employees and paying them the $7-an-hour ratefor weekend overtime work thatincluded bargaining unitwork. I therefore find that from November 1 until earlyJanuary, the Company; unlawfully refusedto bargainwith the Union, violating Section 8(a)(5) and (1) of theAct. --C. Refusal to Furnish Addresses.About 100 of the 120 employees participated in theFebruary 1, 1983 strike. Since that time; about 20 of theemployees have withdrawn fromunion membership andabout 60 or 70 new employees have not joined the Unionor paid' dues. Although the parties have stipulated forpurposes of this proceeding that the Company and Unionare (with certain exceptions) operating under the collec-tive-bargaining agreement that-expired January 31, 1983,the-Union has not requested that the Company enforcethe union-shop provision.ItApril'-2,made a written request for a current senioritylist,including employee addresses.The Company fur-nished a new list containing-the names of 167 currentemployees (Jt. Exh. 3), but refused to include the ad-dresses.As inNLRB v. Pearl Bookbinding Co.,517 F.2d 1108,1113 (5th Cir. 1975), enfg.Pearl Bookbinding Co.,213NLRB 532, 534 (1974), "The Company does not disputethat the unionmust. be able to communicate with( thebargaining 'unit employees in order to bargain for them."The Union sought the addresses to enable it to inform allthe bargaining unit employees "what was going on," tomail them the Union's newsletter, to get informationzation cards, inviting' them to become union, members-(Tr. 24).In-its brief, however, the Company contends that it is"under no obligation to give the- Union a written list ofemployee addresses" because these is no contractual re-quirement that the seniority list include addresses and theUnion has acquiesced in the Company's previous refusalsto supply written lists of addresses. The Company. pointsout that the seniority list it furnished provided the Union"with the exact information required" in the collective-bargaining ' agreement (which reads, "Seniority listsshowing each employee's name, job classification, and se-niority date shall be prepared and ' given 'to the Unionfrom time to time on request. The Union shall be notifiedof changes as they occur"): It then aigues that "Theright to information" and "that waiver may be accom-plished through acceptance and acquiescence taken by aparty,with respect contractlanguage'ornegotiateditems."-I find it clear that this waiver defense has no merit. Asheld inStandard Oil Co. v. NLRB,399 F.2d 639, 642 (9thCir. 1968):'The fact that [the Company] had not contracted tofurnish the information is not controlling. -If it were,an employer could always keep itself in a positionto assert that defense,,by merely refusing-to make acontract about furnishing the kind of information inquestion.Moreover, the Company's brief refers only. towrittenlistsof addresses and ignores the undisputed evidencethat the Company has furnished employee addresses tothe Unionorally(Tr. 35). Thus, before the strike whenthe union-security .provisions in the agreement werebeing enforced and the employees were union members,the Union was -able to obtain addresses of new employ-ees orally from the Company. The Union certainly didnot waive any right to receive this information.I therefore reject the Company's argumentsthat theUnion waived the right to receive the employee address-es.As an- apparent afterthought, the Company contends ina footnote that it "is confronted with" Connecticut Gen-eral Statute Section 31-128f,Employee's consent requiredfor disclosure,which it claims precludes disclosure of per-sonnel information without-permission of an employeeunless required by a collective-bargaining agreement. Iconsider this to be a frivolous contention. The Companycites no authority for arguing that furnishing the address-es at the Union's request would violate that State law,and the Company obviously did not regard that statuteapplicablewhen -it previously furnished employer ad-dresses orally at the Union's request. Moreover, the stat-ute on its face provides that the disclosure of 'Individualidentifiable information contained in the, personnel file" ispermitted if made "to comply with federal ... regula-tions."Finally, in a footnote at the end of its lengthy argu-ment of the waiver contentions, the Company's briefadds what appears to be another afterthought. The foot-note, in response to the General Counsel's position "thatthe Union needed the information to administer the col-lective-bargaining agreement and reach new employees,"asserts that the contractual bulletin board, the stewards'soliciting new members, and the business representatives'access to employees-"All of these factors are still avail-able to the Union . . . and Local 677 can administer thecontract as it has in the past without addresses." To thecontrary, the Union did have the addresses in the past,and I find that these are not adequate alternative meansof communication.Posting notices on a bulletin board was inadequate toconvey and receive information to and from the largepercentage of new employees (60 or 70 in a bargainingunit of 167 employees). As held inPrudential InsuranceCo. v.NLRB,412 F.2d 77, 88 (2d Cir. 1969), bulletinboards are not adequate to communicate to employees"any information too lengthy or complex to be readquickly but which must more appropriately be studiedfor a period of time, or to poll [them] or solicit theiropinions about bargaining objectives, contract adminis-tration, or other related matter."Solicitation of new. members by stewards in the ware-house during the workday has proved unsuccessful.None of the 60 or 70 employees hired since the strikebegan has joined the Union or attended a union meeting.Furthermore -since the strike; the Company has isolatedBusinessRepresentative Lamontagne from the employ- BOZZUTO'S, INC.ees.Before the strike, the Company permitted him toenter the warehouse, speak-to employees, and hand outauthorization cards. Since the strike, the Company doesnot permit him to enter the warehouse; he must wait,inthe office or conference room, and "If I want to speak tosomeone in particular, they will bring that person out tome." (Tr. 43-44.)I find that a current list of the bargaining unit employ-ees' names and addresses is relevant and necessary to theUnion's functioning as the exclusive bargaining repre-sentative of the employees in the unit and that-there is noadequate alternative means of communication.I thereforefind that the Company's refusal to honor the Union's re-quest for the list was an unlawful refusal to bargain and-violated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.By bypassing the Union, dealing directly- with itsemployees, and unilaterally changing the payment struc-ture for, perishable section employees assigned weekendovertime work, without giving prior- notice to the Unionand affording it- an opportunity to bargain, the Companyengaged in unfair labor practices affecting-commercewithin the meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.-2.Section 10(b) bars theallegationthat the Companyrefused to bargain by assigning bargaining unit employ-ees on weekends to clean, paint, and seal the warehousefloor at the below-scale rate of $7 an hour without over-time premium pay.3.By refusing since April 2, 1984, to furnish the Unionthe current' addresses of employees in the bargainingunit, the Company violated Section 8(a)(5) and (1) of-theAct.-'REMEDY'Having found that the Respondent has engaged in cer-tain unfairlabor practices, I find it-necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having unlawfully refused tobargainwith the Union from November 1, 1983, until early Janu-ary 1984-by dealing directly with the perishable sectionemployees, unilaterally reducing the contractual wagerates andassigningthem largelyrovertime weekend workwithout premium pay, it must make the employees whole.for the unpaid portion of the contractual, regular andovertime wage rates, plus interest-as computed inFloridaSteel Corp.,231 NLRB 651 (1977)..359On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2-ORDER ,The Respondent, Bozzuto's,, Inc., Cheshire, Connecti-cut,, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with Teamsters Local UnionNo. 677, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America bydealing directly with perishable section employees andpaying them less than the contractual wage rates forovertime work.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them -by Section 7 o_ f the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make Mark Brundage, Antonio Giner Jr., HenryLandry, and William Marshall Jr. whole for the unpaidportion of the contractual- regular and overtime wagerates for weekend work, in the manner set forth in theremedy section of-this decision.(b)On request, furnish the Union with the names andaddresses of all employees in the bargaining unit it repre-sents.(c) Post at its facility in Cheshire, Connecticut, copiesof the attached notice marked "Appendix."3 Copies-ofthe notice, on forms provided by the Officer in Chargefor Subregion 39, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d)Notify the Officer in Charge in writing within 20days from the date-of this Order what steps the Re-spondent has taken to comply.'IT IS FURTHER RECOMMENDED that the complaint isdismissed. insofar- as it alleges violations of the Act notspecifically found.--2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions, and recommended,Order shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections 'to them shall be deemed waived for all pur-poses3If this Order is enforced by 'a Judgment of a United States Court oftional Labor Relations.Board"shall read "Posted Pursuant to a Judgmentof the,United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board "-